Citation Nr: 0934956	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from September 1968 
to December 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In July 2009, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's August 1968 enlistment examination of the 
ears was normal, thereby raising a presumption of soundness; 
however, the evidence unequivocally shows that chronic otitis 
media, right with perforation pre-existed service and 
unequivocally was not permanently made worse in-service.

3.  The competent and probative medical opinions on the 
question of whether there exists a medical nexus between 
bilateral hearing loss and service weigh against the claim.


CONCLUSIONS OF LAW

1.  Otitis media clearly and unmistakably pre-existed service 
and clearly and unmistakably was not aggravated by service; 
the presumption of soundness was rejected.  Otitis media was 
not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2008).

2.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2005 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  The July 2007 RO rating decision reflects the 
initial adjudication of the claims for service connection for 
otitis media and for bilateral hearing loss.  Hence, the 
April 2005 letter-which meets all four of Pelegrini's content 
of notice requirement- also meets the VCAA's timing of notice 
requirement.

Notice letters in March 2007 and in May 2008 provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman. After 
issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated each issue on appeal in an August 2008 SSOC.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of any VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, private medical opinion letters dated in December 
2004, June 2005, November 2006, and February 2008, and the 
reports of a March 1969 VA ears, nose, and throat 
examination, a June 2008 VA ear disease examination, and a 
June 2008 VA audiology examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the July 2009 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The Veteran's service treatment records from his four months 
in the military include his August 1968 report of medical 
examination.  Audiometric testing performed revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5

-5
LEFT
-5
-10
-5

-5
The Veteran's ears were evaluated as clinically normal.  

In October 1968 the Veteran was seen with complaints of his 
ears and nose being stopped up.  The Veteran was seen by an 
ear, nose, and throat physician in service.  Past history 
provided by the Veteran revealed that he had abscesses of 
both ears at the age of 17, and that the Veteran was treated 
with lancing by his family medical doctor.  He had not had 
any trouble with his ears until he took swimming after which 
he has had continued intermittent pain.  The Veteran stated 
that he had this condition two years prior to enlistment and 
did not mention it on his self-report of medical history on 
enlistment as he did not think of it at that time.  Physical 
examination revealed a right chronic otitis media with 
perforation of the right tympanic membrane.  The consultant 
opined that the Veteran failed to meet the minimal physical 
standards for enlistment into the Armed Services and it was 
recommended that the Veteran appear before a Medical Board.  
The Medical Board determined that chronic otitis media, right 
with perforation existed prior to entrance, and was not 
aggravated by service.  It was recommended that he be 
discharged from the U.S. Naval Service by reason of erroneous 
enlistment.    

A March 1969 VA examination report reflects that the 
Veteran's pre-service otologic history included some ear 
trouble in childhood.  The Veteran stated that during boot 
training he had pain in his right ear following a swimming 
exercise.  He complained of diminished hearing, right ears, 
and some disturbed equilibrium.  Examination of the left ear 
revealed tympanic membrane was not remarkable. Hearing for 
tuning forks 128 through 2048 normal  Audiology indicated 
minus 10 decibel loss.  Examination of the right ear revealed 
tympanic membrane was scarred and had a small anterior 
perforation.  Hearing for tuning forks 128 fair; 256 by air 
conduction 30/60; bone conduction 30/25; 512 and 1024 fairly 
well; 2048 well.  Rinne was negative.  Audiology indicates 6 
decibel loss.  The diagnosis was residua, suppurative, otitis 
media, right; pre-service and service activated. Probable.  
Hearing loss, secondary.  

A July 2004 private hearing evaluation report shows that 
audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
45
50
LEFT
35
40
40
40
40

In an August 2004 letter from the Veteran's private 
otolaryngologist, L.W. Krieger, M.D., stated that he 
evaluated the Veteran with a primary complaint of hearing 
loss.  The Veteran stated this was first noted after an 
injury incurred in the Navy while undergoing exercises in the 
water, he perforated the right eardrum.  He had hearing loss 
then that has persisted.  The Veteran also had a history of 
excessive noise exposure working around loud pressers at the 
Carrier Corporation for twenty years, five of which without 
any hearing protection.  There is also other noise exposure 
with the use of a lawn mower and snow thrower without 
protection.  Examination showed a retraction of the right 
eardrum, but no evidence of fluid, no perforation.  Tuning 
fork testing confirmed that here was no conductive component 
to the hearing loss.  Audiologic testing showed a moderate 
hearing loss in both ears, worse on the right side in the low 
frequencies, with a pattern of excessive noise exposure in 
the high frequencies in both ears.  Dr. Krieger stated that 
the assessment, therefore, was noise-induced hearing loss.  
There may be a possible contribution from his prior injury 
while in the Navy, though this could not be ascertained with 
certainty.  

A June 2005 VA audiology report reflects that the Veteran 
claimed that he perforated his right ear drum during service 
after jumping from a 20 foot tower into the water.  He stated 
that he had 30 plus years in a factory with hearing 
protection used to the end.  The impression was asymmetric, 
sensorineural hearing loss.  

In a June 2005 letter, the Veteran's family physician, D. 
Page, M.D., stated that the Veteran related to him that when 
he enlisted in the Navy in 1968 his induction physical at 
that time revealed him to have no ear pathology.  He stated 
that during a swimming test, he feels he injured his ears 
jumping off of a platform.  This was later confirmed and he 
was told that he had a chronic otitis media per the records 
that he brought for the doctor to review.  He has developed 
hearing loss as a sequelae of this problem.  Dr. Page 
furthered that he would consider the hearing loss that the 
Veteran is complaining of in his right ear to be related to 
this injury.  

A March 2006 VA ear, nose, and throat clinic record reflects 
that the Veteran was followed for bilateral sensorineural 
hearing loss.  The appellant's last audiogram revealed that 
he had asymmetric sensorineural hearing loss, worse on the 
right-hand side.  He was found to have a mild to moderate 
sensorineural hearing loss on the right side with normal 
hearing from 250 to 500 Hz, gradually worsening to 6 KHz.  He 
was noted to have a mild sensorineural hearing loss, upward 
sloping to 6 KHz on the left side.  His word recognition was 
excellent in both ears.  A CT of the termporal bones revealed 
a minor amount of fluid in the inferior aspect of the right 
mastoid.  There was no evidence of any lesions within the 
cerebellopontine angle or internal audiotory canal.  The 
assessment was that the Veteran had worsening asymmetric 
sensorineural hearing loss.  

An October 2006 VA audiology record reflects that the 
appellant asserted that he felt his hearing loss was caused 
by his exposure to military noise.  He also has a history of 
occupational noise exposure with the use of ear protection.  
The impression was right ear mild relatively flat, 
predominantly sensorineural hearing loss in the range of 500 
through 4KHz.  Left ear normal hearing sensitivity for 500 
through 4KHz.  Word recognition ability is excellent in both 
ears.  Tympanometry indicated normal middle ear pressure and 
mobility for the right ear and normal middle ear pressure 
with slight hypermobility of the tympanic membrane for the 
left ear.  

In a November 2006 letter, Dr. Page stated that he was asked 
to review the Veteran's discharge from the Navy in 1968.  At 
that time, he was discharged because of a perforated eardrum.  
It was felt by the examiner that this predated his enrollment 
into the Navy.  Dr. Page stated that he would disagree with 
this assessment as the appellant had multiple physicals prior 
to coming into the Navy and an injury such as this would have 
been noted prior to enlistment.  In addition, the appellant 
did relate this injury started after diving into a pool which 
could certainly cause a perforated eardrum under the right 
circumstance.  In essence, he felt that the appellant's ear 
injury was the result of his training and did not predate his 
enlistment into the Navy.   

In August 2007 letters, the appellant's mother and siblings 
stated that in September 1968, when the appellant left for 
naval basic training, he had no evidence of a punctured ear 
drum in his right ear.  

In a February 2008 letter, Dr. Page stated that the appellant 
asked him to review his discharge papers from the Navy back 
in 1968.  After careful review of his paperwork, the 
appellant had a normal induction physical with no noted 
abnormalities to his ear canals or his eardrums.  He had a 
normal hearing examination also on his admission papers.  
After his evaluation after his injury, he was noted that he 
did have a perforated eardrum as well as an abnormal hearing 
test at that time.  These two sets of facts would make the 
case that the appellant's hearing loss and perforated eardrum 
were the direct result of his diving into the pool and going 
down 20 feet under water.  Dr. Page concluded that he would 
state that that act caused his perforated ear drum.  The fact 
that he had a normal induction physical argues strongly 
against any pre-existing condition.  

A June 2008 VA ear disease examination reflects that the 
Veteran complained of perforation of the right eardrum.  The 
Veteran stated that before he went into service, he had one 
episode of bilateral ear infects at age 17, approximately two 
years before he entered service, the eardrums healed without 
any residual.  He did not have any evidence of eardrum 
problems when he entered the military and no history of 
chronic ear infections before or during service.  He was 
treated for episodes of otitis externa during the period of 
time while he was swimming.  During basic training he had to 
swim for physical training, one day he jumped from a 20 foot 
platform into the end of a pool and at one point, he just 
couldn't move, he felt that his equilibrium had been 
disrupted and someone had to pull him out of the water.  At 
the hospital, the doctor told him that he had a perforated 
right eardrum.  The Veteran presently complained of hearing 
loss, and denied complaints of ear pain or drainage.  
Physical examination revealed that bilateral auricles were 
without deformity.  External ear canals were without edema, 
scaling or discharge.  Both tympanic membranes are intact, 
the right is partially white with scarring, the left appeared 
normal.  No mastoid tenderness or draining.  The diagnosis 
was status post right ear perforation with residual scarring.  

A June 2008 VA audiology examination report reflects that the 
Veteran's claims file was carefully reviewed.  The examiner 
noted that the Veteran's August 1968 enlistment examination 
showed normal hearing at 500 through 4KHz in both ears.  A 
second hearing examination in November 1968 showed that the 
Veteran had normal hearing at 250 through 8KHz in the left 
ear and normal hearing in the right ear with the exception of 
a mild 40 decibel hearing loss at 250HZ and a mild 35 decibel 
hearing loss at 6KHz.  The VA examiner continued with a 
detailed recitation of the evidence of records pertinent to 
the matters on appeal, and as noted above.  The appellant 
reported bilateral hearing loss, worse in the right ear than 
the left ear.  He reiterated prior assertions as to the 
swimming incident in service, which he contends resulted in 
perforated tympanic membrane.  The Veteran reported he had an 
ear infection prior to military service when he was in his 
early teens, and he had to have both eardrums lanced in order 
to drain.  He added that his physical examinations prior to 
service were normal.  He denied any ear infections in or 
after his military service.  The appellant denied 
occupational noise exposure prior to service.  He reported 
occupational noise exposure following his military service, 
working at a Carrier for thirty-five years.  He stated that 
he started out working all over in different plants and was 
fork truck driver, but had a radio that he had to listen to, 
so he could not wear ear protection very much.  The last 
fifteen years at Carrier, he worked in a press shop.  The 
Veteran denied any recreational noise exposure.  Aside from 
the initial dizziness that occurred directly after the 
swimming incident in service, he denied any further problems 
with dizziness or balance.  

Audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
35
40
LEFT
15
20
15
30
20

The veteran's speech discrimination score on the Maryland CNC 
word list was 100 percent in the right ear and 96 percent in 
the left ear. Tympanatory revealed normal middle ear mobility 
in the right ear, and excessive compliance in the left ear 
indicating a hypermobile left middle ear system.   

The VA examiner noted that the Veteran claimed bilateral 
hearing loss was caused by military service, in which in a 
swimming exercise, he perforated his right eardrum, which 
resulted in a permanent hearing loss.  The VA examiner 
commented on the opinions currently of record, to include Dr. 
Page's multiple letters in support of the Veteran's claim 
that his current hearing loss was a direct result of his 
swimming incident; however, Dr. Page did not have access to 
all of the Veteran's service treatment records, and although 
he did review the Veteran's normal induction physical 
records, he was not aware that this induction physical was 
later determined to be erroneous, based on the Veteran 
withholding vital medical history regarding a two year 
history of otitis media and previous perforations of his 
eardrums prior to entrance into service.  Additionally, Dr. 
Krieger's letter did not support hearing loss caused by 
middle ear damage, as the Veteran's claim asserts, but rather 
supports a hearing loss that is noise-induced in nature, 
which due to the Veteran's short service in the military and 
denial of any military noise exposure, is likely to be 
attributed to his post-service occupational noise exposure at 
Carrier.  Finally, a March 5, 1969 audiological evaluation 
for Compensation and Pension revealed hearing within normal 
limits in both ears.  In this case, the VA examiner opined 
that it is not at least as likely as not that the Veteran's 
hearing loss within 12 months after discharge met the 
definition of hearing impairment for adjudication purposes 
because the Veteran's hearing was within normal limits within 
12 months after discharge from service, and any change in 
hearing following that is likely due to noise exposure based 
on occupational history and the nature of the Veteran's 
hearing loss being sensorineural rather than related to 
middle ear disease.  Therefore, the VA examiner opined that 
it is not at least as likely as not that the Veteran's 
bilateral hearing loss was a result of the in-service 
swimming incident.  

During the July 2009 Board hearing, the Veteran provided 
testimony in which he reiterated prior assertions as to the 
swimming incident in service causing a perforated ear drum, 
and resulted in hearing loss.  He also reiterated his 
assertions that his medical enlistment examination showed his 
hearing was fine and they found nothing wrong, and that he 
never had a hole in his eardrum when he left in September 
1968 for military service.  He testified that he had otitis 
media when he was a teenager and a doctor had to lance his 
ears because of infection.  He stated that he had not had any 
subsequent treatment for the right eardrum and had no ear 
infections since he left the Navy.

The Board finds that based on a thorough review of the 
record, the preponderance of the evidence is against these 
claims.

With respect to the Veteran's claim for otitis media, the 
Board recognizes that the August 1968 entrance physical 
examination is negative for findings of any ear disorder and 
that the Veteran did not indicate any ear problems on his 
contemporaneous self-report.  As no ear disorder was noted 
upon enlistment, the Veteran is entitled to a presumption of 
soundness at service entrance.  The initial question, 
therefore, is whether the evidence clearly and unmistakably 
demonstrates that the Veteran had chronic ear disease prior 
to active service and was not aggravated by service.  
VAOPGCPREC 3-2003; see also Wagner, supra.

In this case, the contemporaneous medical evidence of record 
from October 1968  supports the conclusion that the Veteran 
had been diagnosed with ear disease prior to his entry into 
active duty.  The Veteran experienced ear problems shortly 
after his entry onto active duty.  He was discharged due to 
erroneous enlistment as a result of chronic otitis media, 
right with perforation, which was found by a service Medical 
Board to have existed prior to service and was not aggravated 
by service.  Thus, the record shows that chronic otitis media 
clearly and unmistakably existed prior to active service and 
was not aggravated by service.

The Board must now consider whether his pre-existing chronic 
otitis media, right with perforation was aggravated by 
service and, if so, whether the current disability is 
causally related to such aggravation.  In this vein, a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2008).

The Board concludes that the Veteran's chronic otitis media, 
right with perforation was not aggravated by active duty 
service. To this end, the Board places significantly weight 
on the October 1968 Medical Board, undertaken 
contemporaneously with the in-service events, which found 
that his chronic otitis media, right with perforation had not 
been aggravated by active service.  Although the Veteran's 
private physician, Dr. Page, opined that because the Veteran 
had a normal induction physical examination that did not note 
any ear abnormalities, his perforated ear drum did not pre-
exist service, and was the direct result of the Veteran 
diving into a pool, the Board finds that this opinion lacks 
probative value.  In this regard, Dr. Page provided his 
opinion without review of the Veteran's entire claims file, 
with only mention of the Veteran's entrance physical 
examination report as the basis.  In this regard, Dr. Page 
did not review the medical findings from service that chronic 
otitis media, right with perforation pre-existed service and 
was not aggravated, which was made after physical examination 
and consideration of the Veteran's own statements that he had 
abscesses of both ears at the age of 17, and that the Veteran 
was treated with lancing by his family medical doctor.  
Moreover, while the Veteran related to Dr. Page that he 
sustained an injury while diving into a pool in service, 
there is no record of such injury.  The Veteran is noted to 
have complained of his ear and nose being stopped up related 
to swimming, not due to diving.  Thus, Dr. Pages opinion that 
the Veteran's chronic otitis media, right perforation was 
caused by the Veteran's diving into a pool and going down 20 
feet of water, is not supported by the evidence of record.  
Other than Dr. Pages unsupported opinion, post-service 
records fail to contradict the findings from the Medical 
Board proceedings that determined the chronic otitis media, 
right with perforation, preexisted service and was not 
aggravated by it.

For these reasons the Board finds that service connection is 
not warranted for a otitis media.

With regard to the claim for service connection for bilateral 
hearing loss, as stated above, the first post-service medical 
evidence of bilateral hearing loss as a disability as defined 
by 38 C.F.R. § 3.385 was in an July 2004, over 30 years after 
the Veteran's discharge from this four month period of 
military service.  Importantly, the Board points out that 
passage of so many years between discharge from active 
service and the medical documentation of each of these 
claimed disabilities is a factor that weighs heavily against 
each claim for service connection. See Maxson v. Gober, 230 
F.3f 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992). 

In this case, the Board acknowledges that the existence of 
the Veteran's currently diagnosed bilateral hearing loss is 
not in dispute.  The audiometric findings obtained from the 
July 2004 VA audiology examination reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385. However, in regard to the pertinent 
question of whether the Veteran's currently diagnosed 
bilateral hearing loss is related to service, there are 
conflicting medical opinions of record.  In a private 
statement from Dr. Page, dated in June 2005, he  opined that 
the Veteran has hearing loss in his right ear related to the 
injury to his ears in service.  

In regard to the opinion from Dr. Page, the Board finds that 
its probative value is diminished by several factors.  It is 
apparent that Dr. Page did not review the Veteran's claims 
file, to specifically include the Veteran's service treatment 
records, which included the medical findings leading up to 
the Veteran's release from active duty due to erroneous 
enlistment.  The opinion from Dr. Page did not cite or 
explain the normal audiological examination within 12 months 
after service, in March 1969 and the approximately 40 year 
gap between service and the initial post-service diagnosis of 
hearing loss.  See Maxson, supra.  In this regard, Dr. Page 
never indicates that he was aware of and considered the 
Veteran's significant post-service occupational noise 
exposure in which he did not use hearing protection.  
Furthermore, as noted above, the Veteran's statement that he 
sustained an ear injury from diving is contradicted by 
medical findings in the October 1968 service treatment 
records that the Veteran complained of ear stoppage related 
to swimming, not from diving.  For the foregoing reasons, the 
Board finds that the probative value of Dr. Page's opinion is 
significantly diminished, and is therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence").

By contrast, the Board attaches significant probative value 
to the conclusions reached by Dr. Krieger and the VA examiner 
in the June 2008 VA audiology report. 
In regards to Dr. Krieger, he noted the Veteran's complaints 
of injury in service and that the Veteran's contended his 
hearing loss had persisted since service.  Dr. Krieger also 
considered that the Veteran had a history of excessive noise 
exposure working around loud pressers without any hearing 
protection for 5 years, and that the Veteran's audiologic 
testing showing hearing loss with a pattern of excessive 
noise exposure in the high frequencies in both ears.  Based 
on consideration of the pertinent facts, Dr. Krieger opined 
that the Veteran had noise induced hearing loss.  Although he 
stated that it was possible that the Veteran's prior injury 
in service contributed, such conclusion could not be 
ascertained with certainty, and thus, the Board points out is 
nothing more than a speculative finding.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

In addition, the June 2008 VA examiner specifically noted 
that she had reviewed the Veteran's claims file, to include 
the pertinent medical findings by an ENT physician in 
service.  Also considered were the Veteran's statements that 
post service he had occupational noise exposure in which he 
was a fork truck driver, which required him to listen to a 
radio and as such he could not wear ear protection.  The 
examiner also addressed Dr. Page's opinion, noting that while 
he did review the Veteran's normal induction physical 
records, he was not aware that this induction physical was 
later determined to be erroneous, based on the Veteran 
withholding vital medical history regarding prior ear 
disease.  The VA examiner also correctly noted that a March 
5, 1969 post-service audiological evaluation for Compensation 
and Pension revealed hearing within normal limits in both 
ears.  She further supported her opinion referring to Dr. 
Krieger's December 2004 letter which did not support hearing 
loss caused by middle ear damage, as the Veteran's claim 
asserts, but rather supports a hearing loss that is noise-
induced in nature, which due to the Veteran's short service 
in the military and denial of any military noise exposure, is 
likely to be attributed to his post-service occupational 
noise exposure.  

The Board gives significant weight to Dr. Kreiger's December 
2004 opinion letter, as it was based on consideration of all 
pertinent evidence, and also gives significant weight to the 
June 2008 VA examiner's opinion because it was clearly based 
on a review of the claims file with specific citations to the 
clinical record and it was supported by a rationale.  The 
Board observes that Dr. Kreiger and the VA examiner did not 
link the Veteran's bilateral hearing loss to in-service noise 
exposure; rather, they linked it to his occupational noise 
exposure.  Additionally, as noted above, the absence of any 
contemporaneously recorded medical evidence of hearing loss 
until July 2004, approximately 40 years after the Veteran's 
discharge, is itself significant and it weighs against the 
contended causal relationship.  Maxon, supra.

The Veteran is certainly competent to state whether he 
noticed a decrease in hearing and noise in his ears.  
However, he is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2008), nor 
provide a nexus opinion.
As indicated above, this claim turns on the medical matters 
of current disability and nexus to service-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for otitis media and for bilateral 
hearing loss must be denied. In reaching the conclusion to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent and probative evidence supports a finding of 
service connection in connection with either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Service connection for otitis media is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


